CARMAX REPORTS RECORD QUARTERLY RESULTS Richmond, Va., June 22, 2011 – CarMax, Inc. (NYSE:KMX) today reported record results for the first quarter ended May 31, 2011. § Net sales and operating revenues increased 18% to $2.68 billion from $2.26 billion in the first quarter of last year. § Comparable store used unit sales increased 6% for the quarter. § Total used unit sales rose 8% in the first quarter. § Total wholesale unit sales increased 32% in the first quarter. § Net earnings increased 25% to $126.3 million, or $0.55 per diluted share, compared with $101.1 million, or $0.44 per diluted share, earned in the first quarter of fiscal 2011. o Net earnings were increased by approximately $0.03 per share in both the current year period and the prior period as a result of favorability in the CarMax Auto Finance (CAF) provision for loan losses versus expectations. First Quarter Business Performance Review Sales.“We are pleased to report another quarter of strong results,” said Tom Folliard, president and chief executive officer.Comparable store used unit sales increased 6%, fueled by increased customer traffic.While traffic for the current quarter remained solidly above the prior year level, sales conversion dipped somewhat.We are especially pleased with our performance in light of recent economic and market challenges, including higher gas and vehicle prices, the uptick in the unemployment rate and the recent pull-back in consumer confidence. Wholesale unit sales increased 32% compared with the first quarter of fiscal 2011.The improvement reflected a significant increase in appraisal traffic combined with the benefit of a continued strong appraisal buy rate.We believe appraisal traffic benefited from the lift in new car industry sales and related used vehicle trade-in activity and from the strength of used vehicle pricing. Other sales and revenues increased 9% compared with the first quarter of last year.Extended service plan (ESP) revenues increased 12%, reflecting the growth in our retail vehicle sales and an increase in ESP penetration resulting from the plan design improvements rolled out in mid-fiscal 2011. - more - CarMax, Inc. Page 2 of 10 Gross Profit.Total gross profit increased 15% to $383.1 million from $333.5 million in the first quarter of fiscal 2011.Used vehicle gross profit increased 8%, primarily driven by the growth in unit sales.Used vehicle gross profit per unit increased slightly, to $2,224 per unit from $2,212 per unit in the prior year quarter. Wholesale vehicle gross profit increased 42%, reflecting the 32% rise in wholesale unit sales and an increase in wholesale gross profit per unit to $1,013 from $942 in the first quarter of fiscal 2011.Wholesale gross profit per unit continued to benefit from the favorable wholesale pricing environment and the strong dealer-to-car ratios at our auctions.The steep increase in industry pricing and strong dealer demand contributed to the record wholesale gross profits. CarMax Auto Finance.CAF income was $69.7 million compared with $57.5 million in the first quarter of the prior year.The interest margin (which reflects the spread between the interest charged to consumers and our related funding costs, before the provision for loan losses) increased from the prior year quarter.The interest margin has gradually widened as loan originations in the last two years have become an increasingly large percentage of total managed receivables. The provision for loan losses was a credit of $1.0 million compared with an expense of $0.9 million in the prior year’s first quarter.Net charge-offs in both periods were significantly below both our forecast and previous trends.The lower-than-expected losses and the resulting adjustments to the allowance for loan losses related to future periods favorably affected net income per share by $0.03 in both the first quarter of the current year and the first quarter of the prior year. CAF net loans originated increased 33% compared with the first quarter of fiscal 2011.The increase reflected both the growth in our retail vehicle sales and our decision to retain an increasing portion of the loans that third-party providers had been purchasing since CAF’s tightening of lending standards in 2009. SG&A.Selling, general and administrative expenses increased 9% to $248.2 million from $226.7 million in the prior year’s first quarter.The increase in SG&A included increased sales commissions and other variable costs associated with the increase in unit sales.In addition, we modestly increased our advertising spending per used unit sold.The SG&A ratio was 9.3% in the current year’s quarter compared with 10.0% in the prior year quarter, reflecting the increases in retail and wholesale unit sales and average selling prices. Superstore Openings.During the first quarter of fiscal 2012, we opened two used car superstores, entering the Baton Rouge, Louisiana, and Lexington, Kentucky, markets. - more - CarMax, Inc. Page3 of 10 Supplemental Financial Information Sales Components (In millions) Three Months Ended May 31 (1) Change Used vehicle sales $ $ % New vehicle sales % Wholesale vehicle sales % Other sales and revenues: Extended service plan revenues % Service department sales )% Third-party finance fees, net ) ) % Total other sales and revenues % Net sales and operating revenues $ $ % (1)Percent calculations and amounts shown are based on amounts presented on the attached consolidated statements of earnings and may not sum due to rounding. Retail Vehicle Sales Changes Three Months Ended May 31 Comparable store vehicle sales: Used vehicle units 6
